Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim (s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 10468817 B1 hereinafter Lee).
Regarding claim 1, Lee discloses a distribution box (1A;Fig.6), wherein at least one electrical accessory (30A;Fig.6) is disposed inside the distribution box; the distribution box comprising: a box body (10) having an opening (11), a plurality of side plates (see four sides 12 of 10), and a base plate (see bottom side of 10), wherein the opening is surrounded by an end of each of the side plates (see opening surrounded by side walls 12), and the base plate is .
Regarding claim 2, Lee discloses wherein the at least one electrical accessory slides into the at least one guiding rail from the open end along a longitudinal direction of the at least one guiding rail ( see part 31A of 30A sliding between 122 and 17A) .  
Regarding claim 3, Lee discloses wherein the at least one guiding rail has a sliding portion ( see inside groove of 17A); the at least one electrical accessory moves on the sliding portion along a longitudinal direction of the at least one guiding rail ( see 31A vertically sliding into 17A); in a latitudinal direction of the at least one guiding rail, a length of the restricting portion ( length of 172A in the Y direction) is greater than a length of the sliding portion (length of 311A in the Y direction).  
Regarding claim 4, Lee discloses, wherein the box body has a connecting member (122) connected to one of the side plates (12) and the at least one guiding rail (17A).  

    PNG
    media_image1.png
    741
    848
    media_image1.png
    Greyscale

Regarding claim 5, Lee discloses Reproduced Fig.7 above, wherein the at least one guiding rail comprises a first section (see top section of 17A ) and a second section (see bottom section of 17A that has 172A); the first section has the open end and the 7sliding portion, and the second section has the restricting portion and the connecting end ( see bottom section of 17A); a length of the second section in the longitudinal direction of the at least one guiding rail is greater than a length of the first section in the longitudinal direction of the at least one guiding rail (see top section shorter than bottom section in Z direction).  
Regarding claim 6, Lee discloses wherein when the cover plate (18) is engaged with the box body (10) and closes the opening (11), the cover plate closes the open end of the at least one guiding rail (see 18 covers opening of 15A).

 
Pertinent Art
Shi et al. (US 8010170 B2) Hus (US 2010/0101285 A1) and Chang et al. (US 2009/0322191A1).
Shi discloses a battery cover latch system with a railing.
Hsu discloses an unlocking structure and connector holder.
Chang discloses cover latch mechanism inserted into a body.


The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions 




/PETE T LEE/Primary Examiner, Art Unit 2848